DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 19 October 2021 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, the applicant is entitled to the claimed structure and function of that which is in his or her possession. An indefinite future condition that may or may not occur, such as a crash, cannot be a criteria to disqualify what is taught or contemplated by prior art of record. Where the prior art of record discloses all of the positively recited structure, the prior art is capable of Applicant’s argument is unpersuasive.


“The motor should not only allow the lock to be opened under normal conditions of use but also under degraded conditions, for example after impact.” (c.2, l.8-10; Belmond et al.)

Powered operation of the Belmond et al. includes the abiltity to discriminate when to operate and is therefore capable of designation of when to operate and when to not operate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11-14, and 13(is 15) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belmond et al. (US 6,883,839).

Regarding claim 1, Belmond et al. discloses A locking device for a vehicle door, comprising: 
a rotary catch (2; Belmond et al.) arrested by a pawl (8; Belmond et al.) for trapping a closing element (cooperating means, c.6, l.13-14; Belmond et al.) when the vehicle door is closed, 

a connector (22; Belmond et al.) operatively connected to an outside door handle of the vehicle door; and 
a coupling element (32; Belmond et al.) which is normally uncoupled (abstract under degraded conditions, mechanical release is enabled; Belmond et al.) from the connector and the pawl and which couples the connector to the pawl only in the event of a crash being detected by a crash sensor (52 and “other sensors” in conjunction with control circuit can determine crash condition; Belmond et al.) wherein the coupling element is moved by the drive unit (c.7, l.19-25. Belmond et al.)

Regarding claim 2, Belmond et al. discloses The locking device according to Claim 1, further comprising means (44; Belmond et al.)  for implementing a signal from the crash sensor, wherein the means act on the coupling element for the purposes of coupling the connector and the pawl and adjusting the coupling element from a passive position into an active position or vice versa.

Regarding claim 3, Belmond et al. discloses The locking device according to Claim 2, wherein the coupling element is moved by the drive unit (44; Belmond et al.) from a first position (Fig.1; Belmond et al.) whereat the connector is uncoupled (Abstract, mechanical release; Belmond et al.) from the pawl to a second position (Fig. 22; Belmond et al.) whereat the connector is coupled to the pawl, and wherein the drive unit is caused to operate in a second powered direction in response to the signal from the 

Regarding claim 4, Belmond et al. discloses The locking device according to Claim 3, wherein the drive unit has a first state in which it displaces the pawl and a second state in which it adjusts (taken broadly, adjusts, engages, otherwise contacts) the coupling element, wherein the two states correspond to the two different directions of rotation (bi-directional c.10, l.41-42; Belmond et al.) of an electric motor associated with the drive unit.

Regarding claim 5, Belmond et al. discloses The locking device according to Claim 1, wherein in the event of a manual activation of the outside door handle, the connector runs into free space (Fig.1, 30 and 32 unaligned; Belmond et al.) when the connector and the pawl are decoupled.

Regarding claim 8, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element (32; Belmond et al.) actively interrupts the operative chain between the connector and the pawl (8; Belmond et al.) in a first position by deflecting (taken as move not deform) the connector, and wherein the coupling element is configured to be selectively adjusted into a second position for the purposes of closing the operative chain, whereby the connector is released.

Regarding claim 9, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element is formed as a one-armed (any single element, 32; Belmond et al.)  or two-armed lever having two distinct detent positions which correspond in particular to a passive position and an active position.



Regarding claim 10, Belmond et al. discloses A method for releasing a locking device for a vehicle door comprising: 
providing a latch mechanism (2,8; Belmond et al.)  having a rotary catch (2; Belmond et al.)  selectively arrested by a pawl (8; Belmond et al.) for trapping a closing element (cooperating means, c.6, l.13-14; Belmond et al.) when the vehicle door is closed, wherein the pawl is displaceable, in a non-accident situation, by a powered drive unit (c2, l.8-9; Belmond et al.) for the purposes of releasing the rotary catch, and a connector (22; Belmond et al.) for a mechanical opening actuation mechanism of the vehicle door including an outside door handle; 
detecting an accident situation by means of a crash sensor(52 and “other sensors” in conjunction with control circuit can determine crash condition; Belmond et al.); 
transmitting a signal from the crash sensor to the locking device; 
triggering of a coupling element by the powered drive unit in response to the signal from the crash sensor; 



Regarding claim 11, Belmond et al. discloses The locking device according to Claim 2, wherein the means for implementing a signal from the crash sensor (52 and “other sensors”; Belmond et al.)includes a central controller (54; Belmond et al.) coupled to the crash sensor and to the drive unit (c.2, l.8-9; Belmond et al.) and configured to trigger the drive unit and cause the coupling element to couple the connector to the pawl in response to receiving a crash signal from the crash sensor in the crash situation ( after impact c.2, l.8-9; Belmond et al.).


Regarding claim 13, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element is normally uncoupled (abstract under degraded conditions, mechanical release is enabled; Belmond et al.) from the connector and the pawl before the detection of the crash.

Regarding claim 14, Belmond et al. discloses The locking device according to Claim 1, wherein the actuation of the coupling element cannot be utilized before the detection of 

Regarding claim 13 (note objection, appears to be claim 15), Belmond et al. discloses The locking device according to Claim 1, wherein coupling the connector to the pawl allows the outside door handle to displace the pawl only after a crash situation has been detected (Abstract, degraded conditions, mechanical release is enabled; Belmond et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al. (US 6,883,839) in view of Mitchell et al. (2010/0117379).

Regarding claim 6, Belmond shows The locking device according to Claim 1, wherein the drive unit acts on a switch element (53; Belmond et al.) 
Belmond et al. does not show: a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element. The switch element 
Mitchell et al. teaches a switch element which has a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element. (multiple figures including 25, [0004]; Mitchell et al.) for the purpose of communicating to the controller the position of the ratchet and /or pawl.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Belmond et al. with a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element as taught by Mitchell et al. for the expected benefit of further detailing an already obvious interaction of a contact switch with a pawl to provide position information to a logic circuit.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al. (US 6,883,839) in view of Baukholt et al. (US 5,992,194).

Regarding claim 7, Belmond shows The locking device according to Claim 1, wherein connecting piece which is adjustable by the coupling element into an opening travel of the connector for the purposes of coupling the connector and the pawl.
Belmond et al. does not disclose: the coupling element is assigned a linearly displaceable connecting piece.
Baukholt et al. teaches the coupling element is assigned a linearly displaceable connecting piece for the purpose of operating the disengagement where the pawl 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Belmond et al. with the coupling element is assigned a linearly displaceable connecting piece as taught by Baukholt et al. for the expected benefit of replacing one well known disconnect mechanism with another well known mechanism to align with a likely collision orientation.  

Regarding claim 12, Belmond et al. makes obvious The locking device according to Claim 7, wherein the connecting piece is a sliding block (any element of mass; 32; Belmond et al.) configured to increase a range of action of the connector to ensure that the connector acts (engages and disengages pawl Fig. 1, Fig. 2; Belmond et al.);on the pawl for the purposes of releasing the rotary catch when actuated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675